Citation Nr: 1001384	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis of the right 
foot, to include as secondary to service-connected bilateral 
pes planus with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer, sitting at the RO.  In 
January 2009, he testified at a hearing before the 
undersigned, via videoconference.  Transcripts of both of 
these hearings are associated with the claims folder. 

In March 2009, the Board remanded the matter for additional 
evidentiary development.  A supplemental statement of the 
case (SSOC) which continued to deny the Veteran's claim was 
issued in October 2009.  The case is once again before the 
Board.


FINDINGS OF FACT

1.  Arthritis of the right foot is not shown in service, and 
the manifestation of that disability many years following 
service is not shown to be related to service.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected bilateral pes planus with plantar fasciitis 
and his currently diagnosed arthritis of the right foot.






CONCLUSIONS OF LAW

1.  Arthritis of the right foot was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Arthritis of the right foot is not proximately due to nor 
is it the result of the Veteran's service-connected bilateral 
pes planus with plantar fasciitis.  38 C.F.R. 
§ 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
arthritis of the right foot.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In March 2009, the Board remanded the issue for a 
notification letter detailing the requirements for a 
secondary service connection, a medical nexus opinion 
pertaining to the Veteran's claimed disability and his 
service-connected pes planus with plantar fasciitis, and 
readjudication of the issue.  Subsequently, the Veteran was 
sent a letter in April 2009 which detailed the requirements 
for a secondary service connection claim, he was provided 
with an examination in June 2009, and his claim was 
readjudicated in the October 2009 SSOC.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection claim in a 
June 26, 2006, letter, and a secondary service connection 
claim in an April 22, 2009, letter from VA.  Crucially, VA 
informed the Veteran of VA's duty to assist him in the 
development of his claim in the letters, in which the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records that you adequately 
identify and authorize VA to obtain from any Federal agency.  
This may include records from the military, VA Medical 
Centers (including private facilities where VA authorized 
treatment), or the Social Security Administration."  With 
respect to private treatment records, the letter informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include "records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  See April 2009 
letter. 

The Veteran was specifically notified in the June 2006 VCAA 
letter to describe or submit any additional evidence which he 
thought would support his claim, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159(b).  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2), (3), (4), and (5) in 
the June 2006 and April 2009 letters.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the June 2006 
and April 2009 letters, and his claim was readjudicated in 
the October 2009 SSOC after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notices.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the Veteran in proceeding to consider his claim 
on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notices.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records and post-service outpatient medical 
records, and has provided the Veteran with an examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
previously noted, he provided testimony at two hearings. 

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

Direct service connection

With respect to Hickson element (1), the record shows that 
the Veteran has right foot osteoarthritis of the right first 
MTP joint.  See June 2009 VA examination report.  
Accordingly, Hickson element (1) has been established.

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.

With respect to in-service disease, there is no indication of 
arthritis of the right foot in service.  Additionally, 
arthritis was not shown in the record until August 2006, over 
25 years after service and well beyond the period for 
presumptive service connection for arthritis.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

With respect to in-service injury, there is no also no 
indication of arthritis of the right foot or any evidence of 
foot issues (other than related to pes planus for which 
service connection has already been established)  
Accordingly, Hickson element (2) is therefore not met, and 
the claim fails on this basis alone.

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

With respect to Hickson element (3), medical nexus, in the 
absence of an in-service disease or injury, it naturally 
follows that a medical nexus is lacking also. Accordingly, 
Hickson element (3), medical nexus, is not met, and the claim 
fails on this basis as well.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a)  (2009) [it is 
the claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself believes that his 
arthritis of the right foot is somehow related to his 
military service, it is now well established that laypersons, 
such as the Veteran, without medical training are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992), see 
also 38 C.F.R. § 3.159 (a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Additionally, to the extent that the Veteran may be 
contending that he has had arthritis of the right foot 
continually after service, he has not presented supporting 
medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-
1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Arthritis of the right foot was 
not noted in the record until more than twenty-five years 
after service.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed arthritis of the right foot is not related to his 
military service.



Secondary service connection

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with arthritis 
of the right foot.  With respect to Wallin element (2), 
service-connected disability, the Veteran is service 
connected for bilateral pes planus with plantar fasciitis.  
Wallin element (2) is also satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed arthritis 
of the right foot and the Veteran's service-connected 
bilateral pes planus with bilateral plantar fasciitis.  
Rather, there is competent medical evidence to the contrary.

Pursuant to the Board's March 2009 remand, a VA medical 
opinion was rendered in June 2009.  Based upon review of the 
claims folder and examination of the Veteran, the examiner 
opined that the Veteran's right foot arthritis of the right 
first metatarsophalangeal joint was less likely as not 
permanently aggravated or a result of service-connected 
bilateral pes planus with plantar fasciitis and was at least 
as likely not a result of other factors since his service 
discharge in October 1980.  The examiner indicated that the 
literature does not support the association; plantar 
fasciitis was associated with heel pain and not 
metatarsophalangeal joint pain.  He added excerpts of the 
relevant medical literature regarding plantar fasciitis and 
also included an excerpt listing the risk factors for 
osteoarthritis, which included age, female versus male, 
obesity, lack of osteoporosis, occupation, sports activities, 
previous injury, muscle weakness, proprioceptive deficits, 
genetic elements, acromegaly, and calcium crystal deposition 
disease.  

This opinion is considered probative as it was definitive, 
based upon a complete review of the Veteran's entire claims 
file, physical examination of the Veteran, and the examiner 
and the examiner provided a detailed rationale for the 
conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  He has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim; he has failed to do so.  
See 38 U.S.C.A. § 5107(a) (2009) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran himself contends that a 
medical relationship exists between the service-connected 
bilateral pes planus with plantar fasciitis and arthritis of 
the right foot, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statement 
offered in support of the Veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley, supra.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed arthritis of the right foot is not related to his 
service-connected pes planus with plantar fasciitis.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
arthritis of the right foot on both a direct and secondary 
basis.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for arthritis of the right foot, to 
include as secondary to service-connected bilateral pes 
planus with plantar fasciitis, is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


